DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application Number 17/167,073 (Augenstein et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed and disclosed in the claims of ‘073 Augenstein et al. copending Application.  Hence, the claims in the Instant application are not patentably distinct from the claims in the copending Application of ‘073 Augenstein et al..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application Number 17/167,071 (Augenstein et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed and disclosed in the claims of ‘071 Augenstein et al. copending Application.  Hence, the claims in the Instant application are not patentably distinct from the claims in the copending Application of ‘071 Augenstein et al..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,11-12,15 of copending Application Number 17/148,418 (Kaindl et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed and disclosed in the claims of ‘418 Kaindl et al. copending Application.  At the same time, although ‘418 Kaindl et al. is claiming ultrasonic converters in lieu of ultrasonic transducer, the phrase ultrasonic transducers is broadly interpreted and can include the likes of ultrasonic converters (note: paragraph [0006] of ‘418 Kaindl et al. specification).  Plus, for claims 6 and 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing such structural arrangement for the housing is considered as a matter of optimization and choice possibilities where to position the control unit and employing a communication interface like wireless data transmission is a well-known concept in this time and age without departing from the scope of the invention.  Hence, the claims in the Instant application are not patentably distinct from the claims in the copending Application of ‘418 Kaindl et al..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication titled “Phased Array Transducer For Emitting 40-kHz Air-Coupled Ultrasound Without Grating Lobes” by Konetzke et al. in view of U.S. Patent Application Publication 2015/0011884 (Walker et al.) and Publication titled “Ultrasonic Sensor Application Manuel Cat. No. S15E-5” by Murata and EP 2922050 (Cinanni).
With regards to claim 1, Konetzke et al. discloses a phased array transducer comprising a 1D ultrasonic transducer unit for material detection (Abstract section) comprising a housing comprises a communication interface (e.g. page 2, 2nd column, lines 3-7; page 2 under “A. Fabrication”; Figure 3 labeled “lead terminals”); at least three ultrasonic transducers, each ultrasonic transducer being designed to emit and/or to receive sound wave with a consistent working frequency (e.g. Figure 2 indicates 8 ultrasonic transducers with housing; page 2, 2nd column, lines 13-16 indicates “transducer operating at 40 kHz … transmit and receive signals”); a control unit adapted to control each ultrasonic transducer individually (e.g. page 3, under “B. Measurements”, 2nd paragraph indicates a generator to control the beam steering in transmit mode); each ultrasonic transducer comprises a transducer housing and a piezoelectric body disposed in the transducer housing (e.g. page 2, 2nd column, lines 3-7; page 2, under “A. Fabrication”; page 3, under “B. Measurements”); a sound decoupling layer disposed at an open end of the transducer housing for decoupling sound waves in a gaseous medium, and is disposed at a fixed position in the housing (note: Konetzke et al. teaches a MA40S4S type transducer under “A. Fabrication” is being employed which are open structure type ultrasonic sensor with a metal sound decoupling layer as evidenced by Murata in Figure 2 which shows a horn to transmit the waves into the gaseous medium); the working frequency of the sound waves is in a range from 20 kHz to 400 kHz (e.g. page 2, 2nd column, lines 13-16 indicates “transducer operating at 40 kHz … transmit and receive signals”; Abstract; page 2, under “A. Fabrication”); two ultrasonic transducers, directly adjacent to one another, in the housing are spaced apart by a distance from a center of the sound decoupling layer to a center of the sound decoupling layer of at most 10 cm (e.g. Figure 1; page 2, under “A. Fabrication”); the 1D ultrasonic transducer unit comprises one sound channel per ultrasonic transducer (e.g. page 2, 1st column, lines 12-16, “sound tubes (acoustic waveguides)”; Figures 1,2C,3; page 2, under “A. Fabrication”); each sound channel has an input opening (e.g. “actual radiation aperture” in Figure 3) and an output opening (e.g. “new acoustic aperture” in Figure 3); exactly one of the input openings is associated with each sound decoupling layer (e.g. Figures 1,2C,3); the output openings are each arranged in a wall of the housing or the sound channels penetrate the wall of the housing (e.g. Figures 1,2C); a distance from a center of one of the output openings to a center of a directly adjacent output opening corresponds at most to a wavelength in the gaseous medium or at most to half the wavelength in the gaseous medium (e.g. Figures 1,2C,3; page 2, under “A. Fabrication” where 4.3 mm see vertical direction which corresponds to half wavelength and 6 mm in other direction smaller than full wavelength); a distance between two directly adjacent output openings is in each case smaller than a distance between the ultrasonic transducers associated with the corresponding input openings (e.g. Figures 1,2C,3; page 2, under “A. Fabrication”); each sound channel has at least a length corresponding to the diameter of the input opening (e.g. sound channel has length of 60 mm which is more than 9.9 mm diameter of inlet opening; outlet of 4.3mm x 6mm = 25.8mm2 in Figure 1 with inlet of 9 mm diameter which is an area of 76.98 mm2 resulting in a ratio of 0.3351; hence, finding an optimum range of area ratios involve only routine sill in the art – In re Aller, 105 USPQ 233); the control unit is at least partially disposed in the housing (e.g. Figure 1; page 2, under “A. Fabrication”); a width (e.g. 4.3 mm x 6 mm rectangles in Figure 1; 3 mm x 4.8 mm rectangle in Figure 3 ) of the output opening is smaller than a width (e.g. 10 mm diameter provide the height and width in Figure 3) of the corresponding input opening and a height (e.g. 4.3 mm x 6 mm rectangles in Figure 1; 3 mm x 4.8 mm rectangle in Figure 3) of the output opening is smaller than a height (e.g. 10 mm diameter provide the height and width in Figure 3) of the corresponding input opening.
The only differences between the prior art and the claimed inventio are the housing has a securing device for securing to a surface; and the housing comprises a movable cover device designed to close the output openings of all sound channels; and a height of the output opening is greater than a height of the corresponding input opening.
First, Konetzke et al. implies but does not explicitly teach the housing has a securing device for securing to a surface.  However, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to employ such a securing device (e.g. adhesive material or bolt/screw) for securing the housing to a surface since Konetzke teaches the use of the system in range finding, gas flow meters, ultrasonic communications, acoustic imaging, etc. on page 1, under “I. Introduction” without departing from the scope of the invention.
Second, Walker et al. discloses an ultrasonic imaging system comprising, as illustrated in Figures 1A-7, a housing having a movable cover device 31 designed to close the output opening of all sound channels (paragraphs [0045]-[0047]; Figures 5B).  (See, paragraphs [0027] to [0061]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the housing having a movable cover device designed to close the output openings of all sound channels as suggested by Walker to the system of Konetzke et al. to protect the sensor from external interferences.  
Third, Cinanni discloses an acoustic wave guide comprising, as illustrated in Figures 1-16, an acoustic wave guide 1 having an input opening 3; an output opening 4; a height of the output opening is greater than a height of the corresponding input opening  (e.g. paragraphs [0021] to [0023]; as observed in Figure 1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a height of the output opening is greater than a height of the corresponding input opening as suggested by Cinanni in lieu of the height of the output opening is smaller than the height of the corresponding input opening in the system of Konetzke et al. since this is a matter of choice possibilities and design choice to modify the dimensions of the output opening to be greater than the input opening without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the waveguide.  Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).  Furthermore discovering the optimum or workable ranges of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to claim 2, Konetzke et al. further discloses a quotient of the surface area of the output opening to a surface area of the input opening has a value between 0.5 and 1.5.  (e.g. Figure 3; page 2, under “A. Fabrication”).  Moreover, it would have been obvious to one of ordinary skill in the art to change the ratio of outlet opening to inlet opening of the acoustic channels in Konetzke et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regards to claim 3, Konetzke et al. further discloses each sound channel has a length from the sound decoupling layer of each ultrasonic transducer to the output opening of the associated sound channel and the length is an integral multiple of one eighth of a wavelength of the sound frequency or an integral multiple of half the wavelength of the sound frequency (Figures 3; page 2, under “A. Fabrication” – having a half wavelength is an integral multiple of half the wavelength and the number 1 which is an integer.  The abstract teaches less than half a wavelength which would include one eighth).  Moreover, it would have been obvious to one of ordinary skill in the art to change the length of the acoustic channels in Konetzke et al. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regards to claim 4, Konetzke et al. further discloses each sound channel is formed of a metal or a plastic or comprises a metal or a plastic.  (e.g. aluminum; page 2, under “A. Fabrication”)
With regards to claim 5, Konetzke et al. further discloses each ultrasonic transducer comprises a sound uncoupling layer between the sound decoupling layer and the transducer housing.  (Note: Konetzke et al. teaches a MA40S4S type transducer under “A. Fabrication” is being employed which are open structure type ultrasonic sensor with a metal sound decoupling layer as evidenced by Murata in Figure 2 which shows a horn to transmit the waves into the gaseous medium).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sound uncoupling layer between the decoupling layer and the transducer housing based on the use of MA40S4S transducers in Konetzke et al., which show the claimed structure in the manual in Murata.
With regards to claim 6, Konetzke et al. further discloses the control unit is disposed completely or partially in the housing (page 2, under “A. Fabrication”; page 3, under “B. Measurements”).
With regards to claim 7, Konetzke et al. does no explicitly specify such parameter (the housing of is designed at least according to the IP 40 protection class) as in the claim.  However, to have set such test characteristic as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or function of the housing, namely to protect the sensor from being damaged by small items that would be larger than 1 millimeter or dirt from the environment.
With regards to claim 8, Walker et al. further discloses a communication interface is designed for wireless data transmission.  (See, paragraphs [0028],[0043]).  
With regards to claim 9, Konetzke et al. further discloses a quotient of a surface area of the output opening to a surface area of the input opening has a value between 0.30 and 1.2 (e.g. a quotient of a surface area of the output opening (6*4.3=25.8) to a surface area of the input opening (pi*R2-76.98) has a value between 0.30 and 1.2 (ratio is=0.3351; Figures 1,3; page 2, under “A. Fabrication”).
With regards to claim 10, Konetzke et al. does not explicitly specify such parameter (a quotient of a surface area of the output opening to a surface area of the input opening has a value between 0.9 and 1.1) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of choice possibilities and design choice to modify the dimensions that would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention without departing from the scope of the invention.  Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).  Furthermore, discovering the optimum or workable ranges of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to claim 11, Konetzke et al. further discloses the output openings are arranged along a straight line (e.g. plurality of openings parallel to one another in straight line as observed in Figures 1; Figures 1,2C,3)
With regards to claim 12, Walker et al. further discloses the output openings are arranged to lie on a curved surface (F1).  (See, as observed in Figures 8A,9A,9B; paragraph [0050]).  Hence, it would also have been an obvious matter of design choice to modify the shape to be curved since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).  Additionally, it would be obvious to use such a sensor on a device since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
With regards to claim 13, Walker et al. further discloses the curved surface (F1) is a concaved curved surface (F1).  (See, as observed in Figures 8A,9A,9B).

Response to Amendment
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2855